                  Case 1:20-cr-00188-JSR Document 22 Filed 04/15/20 Page 1 of 1



1    DAVID Z. CHESNOFF, ESQ.
     Chesnoff & Schonfeld
2    520 S. 4th St.
     Las Vegas, NV 89101
3    702-384-5563
     dzchesnoff@cslawoffice.net
4    Attorney for Defendant, HAMID AKHAVAN
5                                     UNITED STATES DISTRICT COURT
6                               FOR THE SOUTHEN DISTRICT OF NEW YORK
7
                                                         )
8    UNITED STATES OF AMERICA,                           )
                                                         ) Case No.: 20-CR-188
9    Plaintiff,                                          )
                                                         )
10   v.                                                  ) ORDER MODIFYING PRETRIAL RELEASE
                                                         ) CONDITIONS
11   HAMID AKHAVAN                                       )
                                                         )
12   Defendant.                                          )
                                                         )
13                                                       )
14
             Based upon the mutual agreement of Defendant Hamid Akhavan, the United States Attorney and
15
     no objection by Pre-trial Services:
16

17           IT IS HEREBY ORDERED that the conditions of pre-trial release shall be modified to postpone

18   the commencement of the Location Monitoring condition until after Defendant has been discharged

19   from his residential drug treatment program.

20           All other conditions previously ordered shall remain in effect.
21           DATED: April 15, 2020.
22

23

24

25


     ____________________________________________________________________________________________________

                                                         -1-
